Exhibit 10.7

THE SECURITIES REPRESENTED BY THIS PROMISSORY NOTE HAVE BEEN ACQUIRED FOR
INVESTMENT FOR THE HOLDER’S OWN ACCOUNT AND NOT WITH A VIEW TO OR FOR SALE IN
CONNECTION WITH ANY DISTRIBUTION OF THE SECURITIES. THE SECURITIES HAVE NOT BEEN
REGISTERED OR QUALIFIED, AS APPLICABLE, UNDER THE SECURITIES ACT OF 1933
(“SECURITIES ACT”) OR UNDER ANY APPLICABLE STATE SECURITIES LAWS (“BLUE SKY
LAWS”). AN OFFER TO SELL OR TRANSFER OR THE SALE OR TRANSFER OF THESE SECURITIES
IS UNLAWFUL UNLESS MADE PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE SECURITIES ACT OR APPLICABLE BLUE SKY LAWS, OR UNLESS AN EXEMPTION FROM
REGISTRATION AND/OR QUALIFICATION UNDER THE SECURITIES ACT AND APPLICABLE BLUE
SKY LAWS IS AVAILABLE AND AN OPINION OF COUNSEL OR OTHER EVIDENCE REASONABLY
SATISFACTORY TO THE ISSUER OF THE SECURITIES IS PROVIDED TO THE ISSUER TO THE
EFFECT THAT SUCH REGISTRATION OR QUALIFICATION IS NOT REQUIRED UNDER THE
SECURITIES ACT AND APPLICABLE BLUE SKY LAWS.

PROMISSORY NOTE

 

$2,858,800    Norcross, Georgia    March 1, 2007

FOR VALUE RECEIVED, the undersigned, Alliance HealthCard, Inc., a Georgia
corporation (hereinafter called “Maker”), does hereby promise to pay to the
order of Brett Wimberley or his assigns (hereinafter called “Holder,” which term
shall be construed to include any endorsees, successors or assigns) at 900 36th
Avenue, NW, Norman, Oklahoma 73072 or such other place as Holder may designate
in writing, in lawful money of the United States of America, the principal sum
of Two Million Eight Hundred Fifty-Eight Thousand Eight Hundred Dollars
($2,858,800), together with interest on unpaid principal balance at the rates
hereinafter set forth, such principal sum and interest to be paid as provided in
Article I hereof. This Note is being issued pursuant to that Agreement and Plan
of Merger among Maker, BMS Holding Company, Inc. (“BMS Holdings”) and certain of
BMS Holdings’ affiliates dated as of December 26, 2006 (the “Merger Agreement”)
and is subject to the terms thereof.

1.00 INTEREST AND PRINCIPAL

1.01 Interest. The interest rate to be paid on the outstanding principal balance
of the indebtedness evidenced hereby shall be one percent (1%) per annum (the
“Contract Rate”), calculated on the basis of a year of 365 or 366 days, as the
case may be, for the actual number of days elapsed, commencing on March 1, 2007.

1.02 Payment of Principal and Interest. Principal and accrued interest shall be
due and payable in twelve (12) consecutive quarterly installments commencing on
May 15, 2007 and on each August 14, November 14, February 14 and May 15 of each
year thereafter and in full on February 14, 2010, if not previously paid. Any
payment of principal and interest shall be applied first to the payment of
interest due on the outstanding principal sum and the balance thereof shall be
applied in reduction of principal sum. Notwithstanding the foregoing and any
other provision in this Note, in the event that the consolidated earnings before
interest, income taxes, depreciation and amortization of Maker, determined in
accordance with generally accepted accounting principles for each of the fiscal
years ending on September 30, 2007, 2008 and 2009 shall be less (“Actual
EBITDA”) than Four Million Two Hundred Dollars ($4,200,000) (the “Targeted
EBITDA”), then the principal amount of this Note shall be reduced by Holder’s
Pro Rata Share of an amount equal to the percentage by which the Actual EBITDA
for each such period falls short of the Targeted EBITDA and the adjusted
principal balance of this Note will then be amortized over the remaining term of
the Note in accordance with the foregoing payment terms. For purposes of this
Note, “Pro Rata Share” means a Holder’s proportionate share of the aggregate
principal amounts of the promissory notes issued to BMS Holdings shareholders
under the Merger Agreement. In addition to the foregoing, after the consummation
of the transactions contemplated by the Merger Agreement, the principal amount
of this Note shall be reduced dollar for dollar by Holder’s Pro Rata Share of
any loss incurred by BMS Insurance Agency, L.L.C., a BMS Holdings’ affiliate,
resulting from contingent commissions being held by Caribbean American Property
Insurance Company



--------------------------------------------------------------------------------

(“CAPIC”) pending receipt of a non-resident license from the Puerto Rico
Department of Insurance. Any net proceeds of BMS Insurance Agency, L.L.C.
attributable to pre-closing periods shall inure on a pro-rata basis to the
benefit of the Holder. After any decrease or increase in the principal amount of
this Note related to post-closing payments to or from CAPIC, the adjusted
principal balance of this Note will be amortized over the remaining term of this
Note in accordance with the foregoing payment terms.

2.00 PREPAYMENT. Maker shall have the right to prepay and Holder shall have
obligation to accept tendered prepayment of all or any portion of the principal
balance outstanding hereunder.

3.00 PAST DUE PAYMENTS. All past due principal and interest shall bear interest
at the rate of seven (7) percentage points in excess of the Contract Rate. Maker
shall also pay costs of collection, including a reasonable attorney’s fee if
this Note is referred to an attorney for collection after default, whether or
not any action shall be instituted to enforce or collect this Note. Time is of
the essence hereof.

Maker and any endorsers or guarantors hereof severally waive presentment and
demand for payment, notice of intent to accelerate maturity, notice of
acceleration of maturity, protest or notice of protest and non-payment, and
diligence in taking any action to collect any sums owing hereunder or in
proceedings against any of the rights and properties securing payment hereof.
From time to time, without affecting the obligation of Maker to pay the
outstanding principal balance of this Note and to observe the covenants of Maker
contained herein, without affecting the duties and obligations of any endorser
hereto, without giving notice to or obtaining the consent of Maker or any
endorser hereto or guarantor hereof, and without liability of the part of
Holder, Holder may, at the option of Holder, extend the time for payment of
interest hereon and/or principal hereof, reduce the payments hereunder, release
anyone liable on this Note, accept a renewal of this Note, modify the terms and
time of payment of this Note, join in any extension or subordination or exercise
any option or election hereunder, modify the rate of interest or period of
amortization or principal due date of this Note or exercise any option or
election hereunder. No one or more of such actions shall constitute a novation.

4.00 DEFAULT. If default be made in the payment in whole or in part of any sum
provided for herein within five (5) days of the due date thereof, without
further notice or demand, the unpaid principal balance and accrued interest on
this Note at once shall be due and payable, and Holder may pursue any and all
other rights, remedies, and recourses available to Holder or pursue any
combination of the foregoing, all remedies hereunder being cumulative.

5.00 EXERCISE OF RIGHTS. Failure to exercise any of the foregoing options upon
the happening of the event described in Article 4.00 hereof, shall not
constitute a waiver of the right to exercise the same or any other option at any
subsequent time in respect to the same or any other event, and no single or
partial exercise of any right or remedy shall preclude other or further exercise
of the same or any other right or remedy. Holder shall have no duty to exercise
any or all of the rights and remedies herein provided or contemplated. The
acceptance by Holder of any payment hereunder that is less than payment in full
of all amounts due and payable at the time of such payment shall not constitute
a waiver of the right to exercise any of the foregoing options at that time or
at any subsequent time, or nullify any prior exercise of any such option without
the express written consent of Holder.

6.00 MISCELLANEOUS

7.01 Governing Law. This Note shall be governed by and construed according to
the laws of the State of Georgia, without regard to principals of conflict of
laws.

7.02 Commercial Loan. It is expressly stipulated and agreed that the loan
evidenced by this Note is given for an actual lending transaction for business
purposes and not for personal, residential or agricultural purposes.

7.03 Notices. All notices hereunder shall be given at the following addresses:
if to Maker, 3500 Parkway Lane, Suite 310, Norcross, Georgia 30092; if to
Holder, at the Holder’s address set forth above. Either party may change its
address for notice purposes upon giving five (5) days prior notice thereof in
accordance with this Section 7.03. All notices given hereunder shall be in
writing and shall be considered properly given if mailed by



--------------------------------------------------------------------------------

first class United States Mail, postage prepaid, registered or certified with
return receipt requested, or by delivering same in person to the intended
addressee. Any notice mailed as above provided shall be effective upon its
deposit in the custody of the U. S. Postal Service; notice personally delivered
shall be effective upon receipt.

7.04 Joint and Several Liability. If this Note is executed by more than one
party, each such party shall be jointly and severally liable for the obligations
of Maker under this Note.

7.05 Captions. All Article and Section headings herein are for convenience only
and shall not be interpreted to enlarge or restrict the provisions of this Note.

Executed the date and year first above written.

 

ALLIANCE HEALTHCARD, INC. By:  

/s/ Robert D. Garces

  Robert D. Garces, Chief Executive Officer